DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In [0026], line 3, change “damages” to –damaged--.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is dependent on claim 12, but for purposes of examination, Claim 12 is being examined as being dependent on claim 45.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al (5,056,587).  Jones et al discloses a cleaning system for heat recovery steam generators (10) including an explosive subsystem (77) (SEE Figures 2A & 2B) having a plurality of detonation cords (94, 97, 99, etc.), a locating assembly (80-88) which located the plurality of detonation cords relative to each other and a detonation delay assembly (113, 114, 115) wherein the locating assembly spaces each of the detonation cords apart from an HRSG component to be cleaned (SEE Figure 2A) and the detonation delay assembly is connected to each detonation cord such that each detonation cord explodes in sequence with a predetermined delay between each explosion (SEE column 8, lines 43-66).  In re claim 4, Jones et al discloses that the spacing between each detonation cord is approximately 12 inches (SEE column 11, lines 3-10).  In re claim 5, Jones et al implicitly discloses that the locating assembly spaces the detonation cords away from the tubing of the HRSG by approximately 12 inches (SEE column 11, lines 43-66),  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (5,056,587).  Jones et al discloses the applicants primary inventive concept, as stated above, including a cleaning system for an HRSG which has an explosive subsystem which incorporates the use of detonation cords (94, 97, 99 etc.) but does not particularly disclose the length of the detonation cords though the examiner takes the position that it would be dependent on the dimensions of the HRSG.  It would have been an obvious matter of design choice to have designed the detonation cords to be more than 60 feet long, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. With regards to claim 6, Jones et al further discloses a detonation delay assembly connected to each of the detonation cords and explodes in sequence with a predetermined delay between each explosion (SEE column 8, lines 43-66; column 9, lines 44-58 and column 12, lines 19-29), however the delay falls outside of the 5-25 milliseconds range as specified by the claims.  Jones et al further discloses that other delay times can be accommodated In re Aller.  

Allowable Subject Matter
Claims 7-20 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        February 23, 2022